internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-129173-01 date date number release date index number company properties plr-129173-01 state a b c d e f g h i k dear this letter responds to a letter dated date as well as subsequent correspondence submitted on behalf of company we have been asked to rule that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts company was incorporated under the laws of state on a and anticipates electing under sec_1362 to be an s_corporation effective b company has accumulated_earnings_and_profits company is a diversified real_estate development and property management plr-129173-01 company it owns maintains operates and leases a mix of retail office space warehouse buildings and self-storage facilities the properties through approximately c employees d of whom are full time as well as through approximately c independent contractors company provides various services to the properties in its real_estate leasing and management business these services not all services are provided to all properties include regular property inspection common area maintenance including maintenance of common fixtures and provision of common utilities maintenance and repair of roofs and exterior portions of buildings including windows and doors plumbing mechanical and electrical repairs maintenance and repair of parking lots and lighting janitorial services painting grounds maintenance and landscaping refuse removal maintenance of signage security handling tenant requests and complaints and assisting tenants with leasehold improvements and space planning in addition to the services provided to tenants company handles the usual leasing and administrative functions involved in managing real_estate company received or accrued approximately e in commercial rents and paid_or_incurred approximately f in relevant expenses for g on the properties the rental income and expense figures for h are i and k respectively law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not plr-129173-01 rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation based solely on the facts and representations submitted by company we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to elect to be treated as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 under a power_of_attorney on file with this office we are sending the original of this letter to you and a copy to the taxpayer this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely christine ellison chief branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
